DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication field 3/18/2022.
Note that the previous election by original presentation was accidently based on a comparison of the claims from the amendments of 10/29/2021 and 12/10/2021.  The instant action corrects this issue and compares the claims of 3/18/2022 with the original claims filed 4/22/2021.
Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive.
Applicant argues that the instant claims are covered by the context and description as originally filed and are readable on the elected invention/species for various reasons, but the Examiner respectfully notes that while the instant claim 1 is similar to the previously examined claim 1, it is not the same, and had both claims been present at the time of filing, the claims would have been restricted.
Original claim 1 for example, required “deriving a measured second magnetic flux density among the plurality of second magnetic flux densities, comparing the second magnetic flux density with a predetermined threshold, and performing an operation based on the comparison (see the last three features of Claim 1).  Applicant no longer recites these features and instead recites new features in place of these features.  For example, Applicant now recites “a first maximum magnitude and a first minimum magnitude are obtained among the plurality of 
Applicant points to the specification, but the Examiner respectfully notes that whether or not both claims are supported by the disclosure or elected species does not preclude an election by original presentation.  This is because, as explained in MPEP 819, “The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention.”  In light of this MPEP section, applicant cannot present claims that create a serious search and examination burden after receiving an office action on the merits with respect to the claims that were already examined. 
Election/Restrictions
Newly amended claims 1-11 and 19-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
On the outset, the Examiner respectfully notes that applicant has removed a large amount of the previously recited claim features throughout the claims and has replaced them with new claim limitations.  Such a removal creates a serious search burden as a new search is necessary for each of the new claim features. 
Original claim 1 recited and required measuring a plurality of second magnetic flux densities by the probe disposed within the first area of the magnetron upon rotation of the jig and the magnetron, deriving a measured second magnetic flux density among the plurality of second magnetic flux densities, comparing the measured second magnetic flux density with a predetermined threshold, and performing an operation based on the comparison. 
Newly amended claim 1 recites wherein the first area is defined by laterally outward expansion from the first position in a first distance, the first distance is proportional to the first magnitude; displacing the probe to a plurality of second positions within the first area to obtain  a plurality of second magnetic flux densities at the plurality of second positions correspondingly by the probe upon rotation of the jig and the magnetron, wherein a first maximum magnitude and a first minimum magnitude are obtained from the plurality of second magnetic flux densities, and a first difference between the first maximum magnitude and the first minimum magnitude is derived; and defining a second area if the first difference is greater than a first predetermined threshold, wherein the second area is defined by laterally outward expanding the first area to the 
The features noted in original claim 1 are not recited in newly amended claim 1, and the features noted for newly amended claim 1 are not recited in original claim 1.  While some features from original claim 1 are partially recited in newly amended claim 1, they are not directed towards the same features.  For example, while applicant no longer recites that the measured second magnetic flux density is derived among the plurality of second magnetic flux densities and is subsequently used in a comparison.  While applicant does now recite that a first maximum and minimum magnitude are obtained among the plurality of second flux densities, this is not the same as obtaining a measured second flux density as was previously recited.  Applicant furthermore no longer recites performing any operation in the claim based on the comparison.  As such, newly amended claim 1 is no longer reasonably similar to original claim 1, and instead recites the above noted features which are not found in original claim 1.  
Original claim 1 and newly amended claim 1 are independent, distinct, and non-obvious variants of each other, and a search for newly amended claim 1 as all of the newly amended dependent claims which have removed almost all of the previously recited features creates a serious examination burden and a serious search burden requiring a different field of search.  The new field of search would be directed towards all of the new claim features now being recited.

Additionally, as is clear from the amendment of 12/10/2021, most of the dependent claims have amendments that are independent, distinct, and non-obvious from the previous constructively elected claims.  For example, Claim 2 now recites defining one of the plurality of second positions having the first minimum magnitude as an exact center of the magnetron if the first different is equal to or less than the first predetermined threshold.  None of these features are found in original Claim 2.  Instead, original Claim 2 was directed towards the performance of the operation which is no longer recited in the claims.  Similarly, Claims 3, 5, 6, 7, 8, 10, 11, 20, 23, 24, and 25 all recite features that are completely different than the new claim features that replaced them.  This change further creates a serious search and examination burden for the same reasons as noted above.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-11 and 19-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on 3/18/2022 amending all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because of the reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858